Alice Robie Resnick, J.,
dissenting. I respectfully dissent from the majority’s holding that “[a]n expert witness’s testimony that the behavior of an alleged child victim of sexual abuse is consistent with behavior observed in sexually abused children is admissible under the Ohio Rules of Evidence.” This holding is not only imprecise, but is also incorrect. The majority, when addressing Evid.R. 702, contends that the “further requirements of Evid.R. 702(C)(1) to (3) are not at issue,” since Dr. Tener’s testimony did not involve scientific or technical testing *264or procedures. What is the field of psychology or psychiatry if it is not scientific? Dr. Tener, while making her observations and comparisons of Mary Sue Stowers with other sexually abused children, was most certainly engaged in a technical and scientific procedure. But regardless of that fact, such testimony should be inadmissible until it is scientifically established that there are proven and accepted behavioral characteristics of a standard child-sexual-abuse victim. At the present time there is not a sufficient database to scientifically support such testimony.
Not all experts in the field of child sexual abuse agree on standard characteristic indicators of sexual abuse victims. In fact, some experts have specifically refuted the claim that there are reliable “indicators” of child sexual abuse. As Richard A. Gardner, M.D., Clinical Professor of Child Psychiatry at Columbia University, states:
“The fact that DSM-III-R [Diagnostic and Statistical Manual of the American Psychiatric Association] does not recognize [the sex abuse] syndrome and the fact that it is the only syndrome in the history of psychiatry that includes all psychological symptoms and behavioral manifestations — both normal and abnormal — does not deter these evaluators from resorting to this meaningless statement.” (Emphasis sic.) Gardner, True and False Accusations of Child Sex Abuse (1992) 294.
Because of the multitude of symptoms and indicators, great caution should be used when allowing expert testimony, since jurors look to scientific experts to provide reliable evidence of guilt or innocence. In this case, Dr. Tener, who had extensive experience with child-sex-abuse victims, specifically testified:
“And with Mary Sue I felt that she had much anger, much anxiety, much feelings of guilt[.] * * *
“ * * * [M]any children show guilty feelings, a sense of responsibility for what took place. Mary Sue showed all of the above and I’ve testified repeatedly about how guilty she felt and wanted me to know that it was not her fault, that she didn’t know what was going on till she was older, etcetera. These kinds of reactions are associated with events that you find that people label as wrong, sexual abuse being one of those kind[s] of events. And I found Mary Sue’s reactions to be quite consistent with other children who are in the same kind of predicament of having made a statement about sexual abuse and realizing the ramifications of those statements.”
While it might be expedient to permit experts to solve sexual abuse cases, the most reliable evidence still comes from the child victim. Judges and jurors are the best fact-finders as to the credibility of witnesses in determining guilt or innocence. Until a sufficient database can be established to support so-called child-sexual-abuse indicators, expert testimony concerning standard indicators *265should be inadmissible. Rather than assisting the fact-finders, such expert testimony can be misleading, especially since the scientific community is not in agreement as to what standard symptoms a victim of sexual abuse exhibits.
Dr. Tener testified that anger, anxiety, feelings of guilt, and a sense of responsibility for what took place are standard indicators of child sexual abuse. However, it should be noted that these are not the only such indicators. Experts have cited numerous other indicators or symptoms of child sexual abuse. This diversity of indicators underscores the state of flux that exists in profiling the so-called standard indicators of child sexual abuse.
In a manual for therapists the following common symptoms of child-sexual-abuse victims are listed:
“Sudden behavioral changes—shyness, regression, withdrawal, aggression, hyperactivity, secretiveness, clinging behavior.
“Fears — of the dark, of being alone, of certain people.
“Sleep difficulties—inability to sleep, nightmares, night terrors.
“Eating problems—change in eating patterns, loss of appetite.
“Sexual acting out—touching others, excessive masturbating, inserting objects into genitals/rectum, drawing nude figures/explicit genitals, re-enacting sexual acts with toys.
“Soiling/bedwetting (encopresis/enuresis)
“Mature sexual language/preoecupation with sexual language.
“Age-inappropriate behavior—thumb-sucking in older children, sexual precocity in younger children.
“Avoidance of specific activities—of sports, showers, school attendance.
“Somatic problems—headaches, digestive problems.”
Mayer, Child Sexual Abuse and the Courts (1990) 65.
Additionally, the manual goes on to list the emotional reactions of child-sexual-abuse victims:
embarrassment, ambivalence, distrust, fear, guilt, confusion, depression, hurt, avoidance, anger, and powerlessness. Id. at 66-67.
From the foregoing, it can readily be seen that sexually abused children exhibit numerous and diverse emotions and reactions. These are the same emotions and reactions that many nonabused children exhibit.
The symptoms or indicators of child sexual abuse to which Dr. Tener testified, anger, anxiety, and feelings of guilt, could just as likely arise from other causes and are not unique to sexual-abuse victims. The judicial system should not rush to admit such testimony. Rather, we should admit expert testimony only when it *266has been “ ‘sufficiently developed, as a matter of commonly accepted scientific knowledge, to warrant testimony under the guise of expertise.’ ” State v. Koss (1990), 49 Ohio St.3d 213, 215, 551 N.E.2d 970, 972.
For the foregoing reasons, I would reverse the judgment of the court of appeals.
Douglas and Pfeifer, JJ., concur in the following dissenting opinion.